Citation Nr: 1824845	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-04 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), chronic and severe with major depressive disorder (MDD) severe and psychotic features, prior to November 5, 2016.

2. Entitlement to an evaluation in excess of 20 percent for residuals of a shell fragment wound of the left chest with retained foreign bodies and pleurisy.

3. Entitlement to an evaluation in excess of 10 percent for residuals of a shell fragment wound of the right lower leg prior to November 7, 2016, and a rating in excess of 20 percent thereafter.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1969. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2010 and December 2010 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In March 2015, the case was remanded for a Travel Board hearing, which was held in September 2015 before the undersigned.  A transcript of that hearing is of record.  Thereafter, in December 2015, the Board once again remanded the case for additional development.  Shortly thereafter, in March 2017, the RO granted a 100 percent disability rating for the Veteran's psychiatric disorders effective November 5, 2016.  The RO also increased the disability rating from 10 percent to 20 percent effective November 7, 2016, for right lower leg condition.  

The issues of entitlement to increased ratings for shell fragment wound of the left chest and of the right lower leg condition as well as the claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 




FINDING OF FACT

Prior to November 5, 2016, the Veteran's psychiatric disorders have caused occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Prior to November 5, 2016, the criteria for a rating in excess of 50 percent for PTSD, chronic and severe with MDD severe and psychotic features have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a higher rating for his service-connected psychiatric disorders prior to November 5, 2016.  

Disability evaluations are determined by the application of the Schedule For Rating Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2017).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. (1994).  However, where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's psychiatric disorders are rated under 38 C.F.R. § 4.130, DC 9411, which utilizes the general rating formula for mental disorders.  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula for Mental Disorders do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the revised (post-1996) General Rating Formula for Mental Disorders.  See id.  

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2017); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors.  See Vazquez-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the General Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas") (emphasis added).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126. 

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that prior to November 5, 2016, a rating in excess of 50 percent for the Veteran's psychiatric disorders is not warranted.  Instead, the probative evidence of record reflects that the Veteran's psychiatric symptomatology most nearly approximated occupational and social impairment with reduced reliability and productivity.

Here, the relevant evidence includes a May 2010 VA examination.  At that time, the Veteran reported that his psychiatric symptoms included anxiety, tension, irritability and quick temper present much of the time.  He described being hyper alert most of the time and that he had recurrent intrusive thoughts of combat experience daily.  In addition, the Veteran stated that he had panic attacks associated with agoraphobia.  He reported that he had insomnia most nights and frequently did perimeter checks.  He also stated that he had depression and anhedonia much of the time.  The Veteran further stated he rarely had suicidal ideations and even then, he had no plan or intent to carry it out. Moreover, he reported that he drank a pint of alcohol a day as a means of self-medication, but did not use other recreational substances.  He even acknowledged that his alcohol consumption may have adversely affected his job performance.  The Veteran stated he had an impaired memory and concentration much of the time but conceded that his alcohol consumption was a likely contributor.  He described feeling tired most of the time and his social ability was limited.  The Veteran, however, denied having auditory or visual hallucinations and no thoughts of harming self or others.

On mental status examination, the examiner observed that the Veteran was oriented to time, place, person and purpose.  He was neatly dressed in casual clothing and fairly groomed.  There was no evidence that he was overtly intoxicated, odor of alcoholic breath or slurred speech.  There was also no evidence of drowsiness or ataxia.  The examiner noted that the Veteran was polite, cooperative and reliable.  His mood was described as serious and depressed.  There was no evidence of agitation or psychomotor retardation.  He was limited in his spontaneity and eye contact.  Additionally, there was no evidence of panic attacks or obsessive rituals. The examiner further observed that the Veteran's thought content was anxious and depressive; consistent with mood and circumstances.  There was no evidence of a thought disorder.  The examiner estimated the Veteran's intelligence to be in the normal range.  Moreover, the Veteran's memory and concentration were normal evidenced by his ability to do serial seven subtractions and to recall three of three objects.  The examiner commented that the Veteran was well-focused and answered all questions promptly and appropriately.  The Veteran denied having psychiatric symptoms.  In addition, the examiner noted that the Veteran's judgment and thinking were intact and there was no impaired reality testing. The examiner diagnosed the Veteran with PTSD, depressive order, not otherwise specified (NOS), panic disorder with agoraphobia and alcohol dependence on Axis I.  He characterized the Veteran's psychiatric symptoms as moderate-to-serious with impairment in social and occupational functioning. 

Additionally, the examiner noted that the Veteran had never received treatment for his psychiatric disorders or received psychiatric medications.  He observed that the Veteran was never admitted to a psychiatric hospital.  The examiner also stated that the Veteran had no mental impairment with respect to activities of daily living.  He noted that the Veteran was married for 25 years to his wife and that they had three children.  The reported that he got along well with his family and friends.  He also stated that he handled his own activities of living.  He further reported spending his time job hunting, drinking and brooding but he did his share of the housework, shopping and cooking.  Although the Veteran reported that his wife handled the household finances, the examiner stated that the Veteran was also able to manage his financial affairs.  Overall, the examiner opined that without mental health treatment, it was more likely than not that the Veteran's mental symptoms would remain about the same over the next 6 to 12 months.  He stated that if the Veteran accepted the advice to pursue dual diagnosis treatment (mental health and substance abuse) through VA, it was more likely than not that his mental symptoms would improve substantially over the same time interval.  The examiner concluded that if a VA job counselor could help him find suitable employment with a federal agency, that development alone should substantially reduce his depressive symptoms. 

At a VA examination in May 2011, the Veteran described his current symptoms of feeling jumpy; irritable; anxious; feeling uncomfortable around crowds; and anger issues.  The examiner noted that the severity of the Veteran's symptoms were mild. In addition, the Veteran stated that his symptoms were episodic; fluctuating or waxing and waning.  He further indicated that the symptoms affected his total daily functioning, which resulted in feeling that he did not have any good positive relationships.  He denied having trouble sleeping.  There was also no history of violent behavior or suicide attempts.  The examiner noted that the Veteran did not receive treatment for his psychiatric disorder and there was no history of him being hospitalized for psychiatric reasons.  He described his current relationship with his father as "neutral" and they speak three times a week.  The Veteran also reported that his current relationship with his second wife of 25 years was "poor" and that he had a difficult relationship with his three adult sons that lived with him.

On mental status examination, the examiner observed that the Veteran's orientation was within normal limits.  His appearance, hygiene and behavior were described as appropriate.  He maintained good eye contact and his speech was within normal limits.  His affect and mood were normal. Additionally, the examiner observed that the Veteran's concentration was within normal limits.  There was no evidence of panic attacks or suspiciousness.  He denied having a history of delusions and hallucinations and none were observed on examination.  There was also no evidence of obsessive or compulsive behavior.  She further observed that the Veteran's thought processes were appropriate.  He was able to understand directions and did not exhibit slowness of thought or appeared to be confused.  Moreover, his judgment was not impaired and his abstract thinking was noted as normal.  The examiner stated that the Veteran's memory was within normal limits.  Suicidal and homicidal ideations were absent.  She commented that there were no behavioral, cognitive, social, affective or somatic symptoms attributed to the Veteran's PTSD. 

The examiner confirmed the previous diagnoses mentioned above already but opined that the Veteran's alcohol dependence was likely related to secondary manifestations of his PTSD.  She indicated that the Veteran's PTSD affected his functional status and quality of life evidenced by his difficulty in personal as well as interpersonal relationships.  She also stated that the Veteran's irritability and agitation make it difficult for him to be able to function around others.  The examiner, commented, however that when the Veteran was interested in the relationship, he did well in social interactions.  She further noted that the Veteran was competent and had sufficient cognitive skills to adequately handle his financial affairs.  The examiner also indicated that mentally, the Veteran did not have difficulty performing activities of daily living.  

She opined that the Veteran's psychiatric impairment was best characterized as symptoms that caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform.  In reaching this conclusion, the examiner observed that the Veteran's symptoms included a depressed mood, anxiety, suspiciousness and chronic sleep impairment.  She, however, stated that the Veteran was still able to establish and maintain effective work/school and social relationships.  The examiner also noted that the Veteran was able to maintain an effective family role functioning; had no difficulty with recreation or leisurely pursuits; and no difficulty with physical health or understanding commands.  She indicated that the Veteran's psychiatric condition was fair and that without mental health treatment, it was more likely than not that his symptoms would remain at the same level.  She concluded that with consistent and appropriate psychotherapy and medication, the Veteran's symptoms were at least as likely to improve modestly over the next 8-10 months. 

A VA treatment note dated in February 2016 showed that the Veteran reported some passive helplessness and very occasional thought of suicidal ideation but that he would never act on them as he had strong preventive factors in children.  

Based on the probative medical evidence of record, a rating in excess of 50 percent prior to November 5, 2016, is not warranted.  Throughout this relevant timeframe, the Veteran's PTSD symptoms included anxiety; a depressed mood; self-medication with alcohol; some obsessive and ritualistic behaviors; irritability; sleep impairment; suspiciousness; panic attacks; and difficulty establishing and maintaining social and work environments.  While he had some obsessional rituals, they have not been shown to interfere with routine activities.  Rather, they consisted only of excessive caution and checking the windows and the doors a night.  The Veteran was still able to maintain relationships with his family and friends.  In addition, both VA examiners indicated that the Veteran was more than capable of managing his finances.  The Veteran even reported that he performed chores around the house and welcomed any employment opportunities.  

The Board acknowledges that the Veteran reported rare suicidal ideations in May 2010 and very occasional thoughts of suicidal ideation in February 2016.  There was no history of suicide attempts.  The Board finds that facts of this case are distinguishable from Bankhead v. Shulkin, 29 Vet. App. 10 (2017) in which the Veterans Claims Court held that the presence of suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas (a 70 percent disability rating under 38 C.F.R. § 4.130 ).  Under the unique facts of Bankhead, the claimant was noted to have had recurrent suicidal thoughts and behaviors of varying severity, frequency, and duration throughout the relevant appeal period. Bankhead, 29 Vet. App. at 19-23.  In this case, while the Veteran has reported suicidal ideation, the preponderance of the evidence does not demonstrate that this ideation has resulted in approximate occupational and social impairment with deficiencies in most areas, but rather reflects a lesser degree of impairment. The majority of VA treatment records show that the Veteran denied experiencing suicidal ideation, and on the two occasions when he did report it he described it as rare and very occasional.  For these reasons, the Board does not consider these statements to be frequent and of any duration beyond the length of an isolated episode and they are not shown to have interfered with his employment.

Further, while the May 2010 VA examiner characterized the Veteran's impairment from his psychiatric disorder as moderate to serious, the May 2011 VA examiner opined that the Veteran's PTSD manifested as occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform.  None of the VA examiners or medical evidence of record reflect that the Veteran's PTSD manifested as occupational and social impairment with deficiencies in most areas as is required for a 70 percent rating.  

As such, the Board finds that the Veteran's PTSD more nearly approximated to the level of severity contemplated by a 50 percent rating, but not higher, for the period prior to November 5, 2016.  The preponderance of the evidence weighs against entitlement to a higher disability rating for this relevant timeframe.  Therefore, the claim for a rating in excess of 50 percent for PTSD, chronic and severe with MDD severe and psychotic features, prior to November 5, 2016, must be denied.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD, chronic and severe with MDD severe and psychotic features, prior to November 5, 2016, is denied.


REMAND

Unfortunately, the Veteran's claims of entitlement to increased ratings for shell fragment wound of the left chest and of the right lower leg condition as well as the claim for TDIU must once again be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so that he is afforded every possible consideration. 

In regards to the increased ratings for shell fragment wound of the left chest and of the right lower leg condition, the Veteran's representative indicated that the VA examinations of record are inadequate.  See December 2017 Appellate Brief.  Specifically, he contends that the VA examination reports assessing the severity of these service-connected disorders, including the most recent November 2016 VA examinations, did not consider the functional affect that the shell fragments have on the respective muscle groups and nerve damage.  Id.  The Board agrees.  Accordingly, further medical comment is necessary before making any decision on these claims.  As the claim for TDIU is intertwined with the claims for increased ratings, it too must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Further, the RO has not yet adjudicated the Veteran's claim for service connection for hypertension and heart disease, as previously instructed by the Board.

Accordingly, the case is REMANDED for the following action:

1.  After complying with the duties to notify and assist, adjudicate the Veteran's claims for service connection for hypertension and heart disease, as due to in-service exposure to Agent Orange. The Veteran should be notified of this decision(s) and of his appellate rights.

2.  Make arrangements to update the Veteran's VA medical treatment records dated from June 2016.

3. Thereafter, schedule the Veteran for the appropriate VA examination(s) to determine the severity of his residuals of a shell fragment wound of the left chest with retained foreign bodies and pleurisy.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire(s) (DBQ) should be completed.

The examiner(s) should identify, and discuss the severity of, all residuals attributable to the Veteran's shell fragment wound of the left chest with retained foreign bodies and pleurisy, to include any muscle and pulmonary residuals, etc.  The examiner(s) should also discuss the functional impairment, if any, that the shell fragments have on the respective muscle groups and nerve damage.

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

4. Schedule the Veteran for an appropriate VA examination(s) to determine the severity of his residuals of a shell fragment wound of the right lower leg.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate DBQ(s) should be completed.

The examiner(s) should identify, and discuss the severity of all residuals attributable to the Veteran's shell fragment wound of the right lower leg, to include any scars, muscle, neurological (i.e., reflex sympathetic dystrophy), and orthopedic residuals (i.e., of the knee and/or ankle), etc. The examiner(s) should also discuss the functional impairment, if any, that the shell fragments have on the respective muscle groups and nerve damage.

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

5. Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


